FILED
                             NOT FOR PUBLICATION                            MAY 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LURENZO LEE WILLIAMS,                            No. 11-57252

               Plaintiff - Appellant,            D.C. No. 2:08-cv-00789-CBM-JC

  v.
                                                 MEMORANDUM *
SERVIN, a.k.a. Cervantes,

               Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                   Consuelo B. Marshall, District Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       California state prisoner Lurenzo Lee Williams appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that

defendant used excessive force against him while he was a pretrial detainee in the

county jail. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal for failure to exhaust administrative remedies. Wyatt v. Terhune, 315

F.3d 1108, 1117 (9th Cir. 2003). We affirm.

      The district court properly dismissed Williams’s action without prejudice

because Williams did not exhaust the county jail’s grievance procedures

concerning his claims. See Woodford v. Ngo, 548 U.S. 81, 93-95 (2006)

(exhaustion is mandatory and must be done in a timely manner consistent with

prison policies); Porter v. Nussle, 534 U.S. 516, 532 (2002) (“[T]he PLRA’s

exhaustion requirement applies to all inmate suits about prison life, whether they

involve general circumstances or particular episodes, and whether they allege

excessive force or some other wrong.”).

      The district court did not abuse its discretion in denying Williams’s motions

for appointment of counsel because Williams failed to demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and requirement of “exceptional circumstances” for

appointment of counsel).

      AFFIRMED.




                                          2                                     11-57252